Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
Claims 1 and 3-7 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6, and 7 are allowable over the US Patent App. Pub. No. 20150242101 (Ishino), discloses detecting user’s left and right hand performing a tearing gesture of a target object.  In response to the detecting, perform a function.  The US Patent App. Pub. No. 20180315243 (Mahler), discloses teachings of recognizing which of the left and right hand is making a gesture, and provide interaction in an augmented reality in response to the recognizing.  The US Patent App. Pub. No. 20190026950 (Sawaki), discloses the teachings of using motion sensor to determine which finger of a specific hand is performing an operation in a virtual space.  The US Patent App. Pub. No. 20190147665 (Banavara), discloses the teachings of using sensors to identify a specific hand that performs a specific motion, and perform a specific function in response to the identified hand motion.  However, either alone or in combination, Ishino, Mahler, Sawaki, and Banavara do not teach identifying which of the user’s left and right hand is 
As such, claims 1, 6, and 7 are allowed over the prior art discussed above.

A double patenting analysis has been performed with respect to issued patents having common relationship of inventorship and/or ownership with respect to the above allowed claims, none found to require a double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/Primary Examiner, Art Unit 2144